COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
 Cause Number:              01-16-00848-CV
 Trial Court Cause
 Number:                    2014-10394
 Style:                     Lion Copolymer Holdings, LLC
                            v. Lion Polymers, LLC
 Date motion filed*:        July 27, 2018
 Type of motion:            Motion for Rehearing
 Party filing motion:       Appellant
 Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge’s signature: /s/ Sherry Radack
                         Acting individually           Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.

Date: __December 21, 2018___